           Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 1 of 19

                                                   Honorable Judge Richard A. Jones


 1
 2
 3
 4

 5
 6
 7                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER INC.,                            No. 2:18-cv-01543-RAJ
 9
                         Plaintiff,              BOMBARDIER INC.'S REPLY TO
10                                               AEROTEC DEFENDANTS’
                 v.
                                                 OPPOSITION TO PLAINTIFF’S
11
     MITSUBISHI AIRCRAFT CORPORATION,            MOTION FOR PRELIMINARY
12   MITSUBISHI AIRCRAFT CORPORATION             INJUNCTION
     AMERICA INC., AEROSPACE TESTING             NOTE ON MOTION
13
     ENGINEERING & CERTIFICATION INC.,           CALENDAR:
14   MICHEL KORWIN-SZYMANOWSKI,                  JANUARY 4, 2019
     LAURUS BASSON, MARC-ANTOINE
15   DELARCHE, CINDY DORNÉVAL, KEITH             ORAL ARGUMENT REQUESTED
     AYRE, AND JOHN AND/OR JANE DOES 1-
16   88,
17                       Defendants.
18
19
20
21
22

23
24
25
26
27
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ)
           Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 2 of 19




 1
                                                 TABLE OF CONTENTS
 2
           I.     INTRODUCTION ................................................................................................... 1
 3
 4         II.    THE INDIVIDUAL DEFENDANTS’ ADMISSIONS
                  DEMONSTRATE A BREACH OF CONTRACT.................................................. 2
 5
                  A.        Each of the Individual Defendants Is Subject to Various
 6                          Obligations to Bombardier .......................................................................... 3
 7                B.        Undisputed Evidence Shows Breach of the Individual
                            Defendants’ Obligations .............................................................................. 6
 8
 9                C.        Bombardier’s Breach Claims Are Not Preempted ...................................... 7

10         III.   BOMBARDIER HAS SHOWN A HIGH LIKELIHOOD OF
                  SUCCESS FOR ITS CLAIMS OF MISAPPROPRIATION .................................. 8
11
                  A.        Bombardier Has Identified Trade Secrets ................................................... 8
12
                  B.        The Individual Defendants Misappropriated the Trade Secrets .................. 9
13
14                C.        AeroTEC Misappropriated the Trade Secrets ............................................. 9

15         IV.    BOMBARDIER HAS SHOWN IRREPARABLE HARM .................................. 11

16         V.     THE BALANCING OF THE EQUITIES CLEARLY FAVORS
                  BOMBARDIER .................................................................................................... 11
17
           VI.    THE PUBLIC INTEREST WEIGHS IN BOMBARDIER’S FAVOR ................. 12
18
           VII.   CONCLUSION ..................................................................................................... 12
19
20
21
22

23
24
25
26
27
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - i
              Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 3 of 19



                                                                    Cases
 1   Boeing Co. v. Sierracin Corp.,
 2
       108 Wash. 2d 38 (Wash. 1987) .............................................................................................. 7
 3
     Cascade Auto Glass, Inc. v. Progressive Cas. Ins. Co.,
 4
       145 P.3d 1253 (Wash. Ct. App. 2006) ................................................................................... 4
 5
 6   Earthbound Corp. v. MiTek USA, Inc.,

 7     2016 WL 4418013 (W.D. Wash. Aug. 19, 2016)................................................................. 10

 8   Enters. Int'l v. Int'l Knife & Saw, Inc.,
 9
       2013 U.S. Dist. LEXIS 168289 (W.D. Wash. Nov. 26, 2013) ............................................... 7
10
     Gaglidari v. Denny’s Rests.,
11
       117 Wash. 2d 426 (Wash. 1991) ............................................................................................ 4
12
13   Labriola v. Pollard Grp., Inc.,

14     152 Wash. 2d 828 (Wash. 2008) ............................................................................................ 5

15   Mattel, Inc. v. MGM Entm’t Inc.,
16     782 F. Supp. 2d 911 (C.D. Cal. 2010) .................................................................................... 5
17
     Mills v. Bank of Am., N.A.,
18
       No. 3:14-cv-05238, 2014 U.S. Dist. LEXIS 117563 (W.D. Wash. Aug. 22, 2014) .............. 5
19
     Modumetal, Inc. v. Xtalic Corp.,
20
21     4 Wash. App. 2d 810 (Wash. Ct. App. 2018) ......................................................................... 7

22   Pine River State Bank v. Mettille,

23     333 N.W.2d 622 (Minn. 1983) ............................................................................................... 4
24
     Sampson v. Jeld-Wen Inc.,
25
       2015 U.S. Dist. LEXIS 181232 (E.D. Wash. Dec. 18, 2015) ................................................ 4
26
27
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - ii
                Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 4 of 19



     SEIU Healthcare Nw. Training P’ship v. Evergreen Freedom Found.,
 1
 2      427 P.3d 688 (Wash. Ct. App. 2018) ..................................................................................... 7

 3   Thola v. Henschell,

 4      140 Wash. App. 70, 164 P.3d 524 (Wash. Ct. App. 2007) .................................................... 9
 5   Thompson v. St. Regis Paper Co.,
 6
        102 Wash. 2d 219 (Wash. 1984) ........................................................................................ 3, 4
 7
                                                                  Statutes
 8   RCW 19.108.020 ...................................................................................................................... 10
 9
     RCW 19.108.900 ........................................................................................................................ 7
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - iii
            Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 5 of 19




 1     I.   INTRODUCTION
 2          The relief sought by Bombardier is extremely narrow: effectively destroy the eleven

 3   Bombardier-confidential documents that were inappropriately kept by the departing

 4   employees after they ended their employment with Bombardier. The individual defendants

 5   concede that they possess the Bombardier documents. The act of keeping these documents

 6   (which do not belong to them) itself establishes a breach of contract and misappropriation.
 7   Although the individuals suggest that the original reasons for taking the documents were
 8   benign—a position that the evidence is unlikely to substantiate—that position does not
 9   undermine the critical need for the narrow relief sought by Bombardier. The motion should
10   be granted.
11          In their opposition brief, the defendants spill much ink on an alleged anti-poaching
12   scheme that has nothing to do with anything pleaded in this case or the relief sought by
13   Bombardier’s motion. Caught in the act of luring away specific certification engineers with
14   access to specialized, trade secret information—by placing billboards and holding recruiting
15   events right next to Bombardier’s facilities, and by using an individual still employed by
16   Bombardier to further its efforts from the inside—AeroTEC now complains about
17   Bombardier’s attempts to raise its concerns directly with AeroTEC and MITAC. Of course
18   Bombardier was concerned—and rightly so. AeroTEC and MITAC recruited approximately
19   90-plus Bombardier employees and placed most in roles that require them to perform the
20   exact same certification duties they had performed for Bombardier’s aircraft. And then, as a
21   sudden consequence, the certification efforts for MITAC’s competing MRJ began
22   progressing. This case aims to stop that wrongful conduct, and this motion relates only to
23   corralling the tip of the iceberg—by removing from the defendants’ possession the eleven
24   Bombardier documents they stole and emailed to themselves on the way out of Bombardier
25   and into AeroTEC, MITAC, or MITAC America.
26
27
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 1
             Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 6 of 19




 1           The supposed justification of the individual defendants' conduct is suspect to say the

 2   least. One allegedly wanted to keep working on Bombardier documents after his employment

 3   ended, out of the goodness of his heart. He never actually performed any further work, of

 4   course, but he does concede having reviewed the documents after departing Bombardier. 1

 5   Another individual allegedly needed the documents for a flight test, despite the fact that the

 6   vast majority of the documents had nothing to do with her responsibilities. 2 And according to
 7   counsel, stealing those documents was, in any event, fine so long as the Hotmail and Yahoo
 8   email accounts used were secure. As for AeroTEC, it says that it searched its servers and
 9   presently has no electronic document with the exact filename of the eleven documents in
10   question, saying nothing about any hard copies or electronic copies with a modified filename.
11           Importantly, none of these sentiments weigh against the preliminary injunction sought
12   here.   Keeping Bombardier’s property after employment ended violates the individuals’
13   obligations—plain and simple.      Keeping those confidential documents was per se an
14   “improper means” of acquisition, and the injunctive relief sought here is narrowly tailored to
15   redress that specific wrong. Bombardier respectfully requests the Court grant its motion.
16    II.    THE INDIVIDUAL DEFENDANTS’ ADMISSIONS DEMONSTRATE A
             BREACH OF CONTRACT
17
             Based on the evidence submitted with the Complaint as well as the individual
18
     defendants’ own declarations, there can be no doubt that the individual defendants wrongly
19
     possess Bombardier-confidential materials, in breach of their obligations to Bombardier. This
20
     strong evidence demonstrates a likelihood of success on the merits, and it firmly supports, if
21
     not establishes, the merits of Bombardier’s breach claims. Bombardier appropriately seeks
22

23
24           1 See Declaration of Peter Quinlan in Support of Bombardier Inc.’s Motion for
     Preliminary Injunction (“Quinlan Decl.”), Dkt. No. 85, at ¶¶ 2-6 (explaining Mr. Basson was
25   neither instructed nor permitted to perform work on the documents after he left Bombardier).
26           2 See Declaration of Francesco Longo in Support of Bombardier Inc.’s Motion for
     Preliminary Injunction (“Longo Decl.”), Dkt. No. 84, at ¶¶ 2-9 (explaining Ms. Dornéval was
27   neither instructed nor permitted to retain documents after she left Bombardier).
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 2
             Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 7 of 19




 1   the effective destruction of the pertinent Bombardier-confidential materials. The individual

 2   defendants have not even attempted to demonstrate, much less actually demonstrate, any

 3   prejudice for the relief sought here.

 4          Simply put, a departing employee may not steal or retain confidential materials from

 5   its former employer. At the bare minimum, these facts present the prototypical case for

 6   preliminary relief. Every day that the individuals are allowed to keep (and do whatever they
 7   want with) Bombardier’s confidential materials, while performing essentially the same job for
 8   the benefit of a direct competitor, is another day that imposes significant harm on
 9   Bombardier. By comparison, an injunction ordering the destruction of these Bombardier
10   materials poses no prejudice or harm to the individual defendants. Bombardier respectfully
11   requests that the Court grant the narrow preliminary injunction sought here.
12                  A.      Each of the Individual Defendants Is Subject to Various
13                          Obligations to Bombardier

14          While employed at Bombardier, each individual defendant was provided a copy of

15   Bombardier’s Code of Ethics, and each signed an acknowledgement of such receipt. Each

16   continued to work for Bombardier after receiving the Code of Ethics, and accordingly

17   continued to receive a salary. As a result, the individual defendants are contractually bound

18   by the confidentiality obligations of the Code of Ethics.

19          Washington state law specifically recognizes the enforceability of employee

20   handbooks and codes, and defendants’ inapposite case law does not suggest otherwise. For

21   instance, the defendants cite the Washington Supreme Court’s decision in Thompson v. St.

22   Regis Paper Co., 102 Wash. 2d 219, 228-229 (Wash. 1984), but they do not faithfully

23   represent the Supreme Court’s holding. The Supreme Court expressly recognized the validity

24   and enforceability of an employer’s corporate policies against its employees, stating:

25                  When the employment relationship is not evidenced by a written
                    contract and is indefinite in duration, the parties have entered into a
26
                    contract whereby the employer is essentially obligated to only pay
27                  the employee for any work performed. In this contractual
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 3
            Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 8 of 19



                   relationship, the employer exercises substantial control over both
 1                 the working relationship and his employees by retaining
 2                 independent control of the work relationship. Thus, the employer
                   can define the work relationship. Once an employer takes action,
 3                 for whatever reasons, an employee must either accept those
                   changes, quit, or be discharged. Because the employer retains this
 4                 control over the employment relationship, unilateral acts of the
                   employer are binding on his employees and both parties should
 5                 understand this rule.
 6
     Id. at 229 (emphasis added). A plethora of other cases recognize the enforceability of an
 7
     employee code, and recognize that continued employment serves as sufficient consideration
 8
     for the obligations imposed on the employee. For example, the Washington Supreme Court
 9
     has held:
10
                   This handbook formed a contract between defendant and plaintiff.
11                 Defendant extended plaintiff an offer by giving her the manual and
                   explaining its provisions. Plaintiff accepted the offer by signing the
12
                   acknowledgment form agreeing to abide by its provisions. The
13                 consideration is found in plaintiff actually working for defendant.

14                                               ***

15                 Plaintiff’s receipt of the handbook satisfied the requisites of
                   contract formation. Defendant extended an offer by providing the
16                 handbook and training plaintiff on alcoholic beverage service in
17                 accordance with the requirements contained in the handbook.
                   Plaintiff accepted the offer by signing for the handbook and
18                 participating in the training. The consideration was plaintiff’s
                   continuation of her employment. See Pine River State Bank v.
19                 Mettille, 333 N.W.2d 622, 627 (Minn. 1983) (where an employee
                   retains employment with knowledge of new or changed conditions,
20
                   although free to leave, the employee supplies the necessary
21                 consideration).

22   Gaglidari v. Denny’s Rests., 117 Wash. 2d 426, 433-36 (Wash. 1991); accord Cascade Auto
23   Glass, Inc. v. Progressive Cas. Ins. Co., 145 P.3d 1253, 1256 (Wash. Ct. App. 2006) (under
24   Washington law, employee handbooks may be unilaterally modified with reasonable notice);
25   Sampson v. Jeld-Wen Inc., 2015 U.S. Dist. LEXIS 181232, at *8 (E.D. Wash. Dec. 18, 2015)
26   (“The Supreme Court of Washington has held that an employee handbook can provide the
27
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 4
            Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 9 of 19




 1   predicate for a contract modification. Offer can be found where the employer gave plaintiff a

 2   manual or handbook; the language in the handbook can constitute an offer. The employee’s

 3   retention of employment with the employer can constitute acceptance. Consideration can be

 4   found when the plaintiff continues to work for the employer.” (citations omitted)).

 5          Defendants cite no case suggesting that such confidentiality obligations are not

 6   enforceable.   In fact, none of the cases cited by defendants actually supports the novel
 7   proposition that defendants here espouse—i.e., that an employee may freely ignore its
 8   employer’s Code of Ethics and steal company-confidential documents. For example, in
 9   Mattel, the California court held that an employee of one company was not bound by the
10   Code of Conduct of a different company. Mattel, Inc. v. MGM Entm’t Inc., 782 F. Supp. 2d
11   911, 993 (C.D. Cal. 2010) (holding that the Mattel Code of Conduct did not apply because of
12   “the undisputed fact that [the individual involved] was . . . not an employee of either Mattel or
13   Mattel Mexico”). Next, Labriola concerned only a separate non-compete agreement, which is
14   governed by specific rules and considerations not at issue in this litigation. Labriola v.
15   Pollard Grp., Inc., 152 Wash. 2d 828, 831 (Wash. 2008). Finally, Mills relates to a rejected
16   mortgage application, which likewise is inapposite to the situation involved here. Mills v.
17   Bank of Am., N.A., No. 3:14-cv-05238, 2014 U.S. Dist. LEXIS 117563, at *11 (W.D. Wash.
18   Aug. 22, 2014).
19          Moreover, the individual defendants who were Canadian employees have additional
20   obligations to Bombardier. According to Canadian common law, an employee owes a duty of
21   good faith and fidelity to her employer, and a departing employee may not take or use against
22   the employer any of the employer’s trade secrets or confidential information, whether during
23   or after employment. See Declaration of John D. Denkenberger in Support of Bombardier
24   Inc.’s Motion for Preliminary Injunction (“JDD Decl.”), filed concomitantly herewith, at Ex.
25   A, 2 Doing Business in Canada § 22.04 at 3; id. at Ex. B, 33 Man. L.J. 1 at 14.
26
27
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 5
            Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 10 of 19



                     B.     Undisputed Evidence Shows Breach of the Individual Defendants’
 1                          Obligations
 2
             Defendants’ brief asserts that it was not per se wrong to email company materials to a
 3
     secure personal email account.        Regardless of whether that proposition is true, it is
 4
     unquestionably not true that the individual defendants were allowed to steal Bombardier-
 5
     confidential documents and retain them post-employment—regardless of how secure the
 6
     involved personal email accounts were.
 7
             The Code of Ethics makes clear that “Company property should only be used for
 8
     legitimate business purposes.” Complaint, Ex. D. at 13. It required the individual defendants
 9
     to “not divulge confidential information to anyone other than the person or persons for whom
10
     it is intended” and to “maintain such confidentiality at all times . . . .” Id. at 15. Finally, the
11
     Code required employees to “not expose [Company property] to loss, damage, misuse or
12
     theft.” Id. at 13.
13
             As a result, the individuals violated their obligations to Bombardier by (1) accessing,
14
     emailing, or retaining confidential Bombardier documents beyond those needed for their
15
     respective specific tasks; (2) transmitting information to themselves for non-Bombardier use
16
     (and, it turns out, for the benefit of a future employer); and (3) failing to return or delete
17
     Bombardier-confidential information upon the end of their employment.
18
             Each of the individual defendants has breached his respective obligations in one or
19
     more of the above ways. See Dkt. No. 4 at 5-6; Burns Decl. ¶¶ 3-22, Exs. A-J thereto; Tidd
20
     Decl. ¶¶ 2-7, Ex. A thereto. And each of their own declarations conclusively demonstrates
21
     that they have improperly retained Bombardier-confidential information. See Basson Decl.,
22
     Dkt. No. 62, at ¶ 13. For defendants to suggest that this theft was permitted because they used
23
     an allegedly secure personal email account defies common sense and the employees’ express
24
     obligations to Bombardier. See Quinlan Decl., at ¶¶ 2-6; Longo Decl., at ¶¶ 2-9.
25
26
27
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 6
            Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 11 of 19



                    C.      Bombardier’s Breach Claims Are Not Preempted
 1
 2          Notwithstanding defendants’ arguments to the contrary, Bombardier’s trade secret

 3   misappropriation claims do not preempt its claims for breach of contract. As defendants

 4   themselves concede, the WUTSA does not preempt contractual obligations to protect

 5   confidential information. RCW 19.108.900(1)-(2) (WUTSA “does not affect . . . [c]ontractual

 6   or other civil liability for relief that is not based upon misappropriation of a trade secret.”).

 7   Several courts have expressly declined to apply the preemption doctrine to contractual claims.

 8   See, e.g., Boeing Co. v. Sierracin Corp., 108 Wash. 2d 38, 48 (Wash. 1987) (en banc); SEIU

 9   Healthcare Nw. Training P’ship v. Evergreen Freedom Found., 427 P.3d 688 (Wash. Ct.

10   App. 2018); Modumetal, Inc. v. Xtalic Corp., 4 Wash. App. 2d 810 (Wash. Ct. App. 2018)

11   (holding that “common law confidentiality claims are not preempted by its trade secrets

12   claims, regardless of whether they are based on the same facts”); Enters. Int'l v. Int'l Knife &

13   Saw, Inc., 2013 U.S. Dist. LEXIS 168289 (W.D. Wash. Nov. 26, 2013) (“While Plaintiffs’

14   contract claims rest on the same set of core facts as their misappropriation claim, state and

15   district courts which have adopted a uniform trade secret act have typically applied

16   preemption only to non-contract civil causes of action.”). Thus, preemption simply does not

17   apply to all of the Bombardier-confidential information that was taken and not deleted. 3

18          Moreover, the preemption doctrine, at its core “precludes duplicate recovery for a

19   single wrong.” Enters. Int’l, 2013 U.S. Dist. LEXIS 168289, at * 25. Obviously, no issues of

20   double recovery are present in Bombardier’s preliminary injunction motion. As a result,

21   Bombardier has shown much more than a likelihood of success as to its breach claims against

22   the individual defendants.

23
24
              3 Additionally, Bombardier’s breach claims are based on actions taken in violation of
25
     agreements in Canada and Kansas. The WUTSA preempts only “conflicting tort,
26   restitutionary, and other law of this state . . . .” RCW 19.108.900(1) (emphasis added).
     Washington state law cannot preempt breach claims based on breaches of contracts covered
27   by the state law of Kansas or of Canada.
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 7
            Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 12 of 19



     III.   BOMBARDIER HAS SHOWN A HIGH LIKELIHOOD OF SUCCESS FOR
 1          ITS CLAIMS OF MISAPPROPRIATION
 2
                    A.      Bombardier Has Identified Trade Secrets
 3
            The eleven documents in question plainly embody Bombardier trade secrets. The
 4
     declaration of Daniel Burns and Exhibits A through J thereto, as well as the declaration of
 5
     David Tidd and its exhibit, plainly and definitively identify and establish Bombardier trade
 6
     secrets. E.g., Dkt. No. 5 (Burns Decl., at ¶¶ 5(a)-(o), 11(a)-(f), 15, 17, 20, 23-25); Dkt. No. 7
 7
     (Tidd Decl. at ¶¶ 5-7). Those declarations explain the immense value in the documents. Id.
 8
     And even a quick review of the documents themselves demonstrates their confidential nature.
 9
            Defendants do not challenge the adequacy of the secrecy measures; instead,
10
     defendants challenge whether the documents contain valuable secret information.              But
11
     defendants’ argument is futile.    First, they attempt to show that a subset of the eleven
12
     documents contains some amount of public information, such as known formulae. These
13
     same documents, however, also include a plethora of confidential information. The fact that
14
     certain of the documents may further include some public information does not undermine the
15
     confidential nature of the documents as a whole.         As one example, in the documents
16
     concerning lag effect in the Pitot-static system, the document recites known formulae on
17
     pages 6-7, but the document also contains information concerning confidential aspects of how
18
     to test and certify the system. Dkt. No. 5 (Burns Decl.) at Ex. D. Just because a document
19
     includes a description of a mathematical formula does not mean that the entirely of the
20
     document somehow lacks confidentiality of its remaining information. As another example,
21
     while the documents concerning the Skew Detection System list aspects of a high-lift system
22
     that are known, the applicable regulations, details, and testing parameters/protocols provided
23
     in the documents are highly confidential and valuable. Id. at Ex. A-B; see also Quinlan Decl.
24
     at ¶¶ 7-10. Moreover, significant time and money was spent running the tests and analyzing
25
     the results contained in these documents. That is unquestionably valuable information to a
26
     competitor trying to certify its own aircraft. Defendants’ cherry-picking certain publicly
27
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 8
            Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 13 of 19




 1   available information contained within the otherwise confidential documents cannot and does

 2   not refute the fact that the documents are confidential and contain Bombardier trade secrets.

 3                  B.     The Individual Defendants Misappropriated the Trade Secrets
 4
            Defendants’ brief glosses over misappropriation by the individual defendants. But the
 5
     evidence demonstrates that the individuals acquired the trade secrets via improper means. By
 6
     keeping the documents as their own after the end of their employment with Bombardier, the
 7
     individual defendants misappropriated these documents.          That act alone demonstrates
 8
     acquisition by improper means. Both the WUTSA and the DTSA expressly define “improper
 9
     means” to include “theft, bribery, misrepresentation, breach or inducement of a breach of a
10
     duty to maintain secrecy, or espionage through electronic or other means.”        By failing to
11
     return or destroy the documents at the end of their employment, the individual defendants
12
     committed theft by conversion and breached their confidentiality obligations.
13
                    C.     AeroTEC Misappropriated the Trade Secrets
14
            Similarly, AeroTEC misappropriated the Bombardier trade secrets. To begin with,
15
     AeroTEC is vicariously liable for the acts of misappropriation by its employees, if those acts
16
     are within the scope of their AeroTEC employment. As a result, every misappropriation by
17
     the individual defendants that has occurred during their employment by AeroTEC qualifies as
18
     an act of misappropriation by AeroTEC. See, e.g., Thola v. Henschell, 140 Wash. App. 70,
19
     164 P.3d 524, 528 (Wash. Ct. App. 2007) (“[W]e agree with the majority of jurisdictions
20
     addressing the issue and conclude that one may violate the UTSA vicariously and be held
21
     responsible for such violation.”). Moreover, there is no dispute that AeroTEC is well aware
22
     of the duty of confidentiality that the individual defendants owe to Bombardier. Thus, any
23
     use or disclosure by any former Bombardier employee while employed by AeroTEC, and any
24
     other use by AeroTEC, makes AeroTEC liable for misappropriation.
25
            The circumstantial evidence of widespread misappropriation by AeroTEC is
26
     overwhelming, as shown in the Complaint and in Bombardier’s opening brief. Dkt. No. 1 at
27
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 9
            Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 14 of 19




 1   ¶¶ 49-69; Dkt. No. 4 at 1-9, 17-19.         The undisputed evidence shows that AeroTEC

 2   specifically targeted and recruited Bombardier employees to work on certification efforts for

 3   the MRJ, and that they actually have worked and continue to work on those very efforts for

 4   AeroTEC.     Additionally, the MRJ program has just begun its “final phase of Type

 5   Certification” notwithstanding that the MRJ was significantly redesigned less than 2 years

 6   ago due to certification challenges. Id. at ¶ 47. 4 With the MRJ suddenly ahead of schedule
 7   for purposes of obtaining type certification, the circumstantial evidence of misappropriation is
 8   very strong. See Lamb-Weston, Inc. v. McCain Foods, Ltd., 941 F.2d 970, 973 (9th Cir. 1991)
 9   (affirming preliminary injunction based on circumstantial evidence); see also RCW
10   19.108.020(1) (“Actual or threatened misappropriation may be enjoined.”); Earthbound Corp.
11   v. MiTek USA, Inc., 2016 WL 4418013, at *10-11 (W.D. Wash. Aug. 19, 2016).
12          The declarations from defendants’ forensic experts speak more loudly for what they
13   omit than what they include. According to Mr. Perrillo, a file with the exact filenames of the
14   eleven documents is not found on AeroTEC servers. AeroTEC makes no representation as to
15   whether hard copies of the eleven documents exist at AeroTEC. AeroTEC also makes no
16   representation whether portions of the eleven documents—as opposed to the documents in
17   their entirety—have ever been transmitted to or used by AeroTEC or its employees. And
18   AeroTEC does not even make any representation regarding whether any of the eleven files
19   exist within its servers under a changed filename. The minuscule representation put forward
20   by AeroTEC—which Bombardier has no means to challenge prior to discovery—does not
21   outweigh the overwhelming evidence of misappropriation set forth in Bombardier’s
22   Complaint and preliminary injunction motion.
23          In sum, the evidence presented demonstrates that Bombardier has identified trade
24   secrets, that the individual defendants misappropriated them by knowingly emailing the
25
26          4 See JDD Decl. at Ex. C, “Mitsubishi Aircraft Corporation Receives Type Inspection
     Authorization; Program milestone begins final phase of Type Certification for Japan’s first
27   commercial jet,” ENP Newswire, Dec. 24, 2018.
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 10
            Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 15 of 19




 1   documents to themselves for personal purposes and then maintaining those documents after

 2   their employment ended, and that AeroTEC has misappropriated the trade secrets through its

 3   vicarious liability and additionally through the high likelihood of its use of that information in

 4   furtherance of its certification efforts for the MRJ.

 5   IV.    BOMBARDIER HAS SHOWN IRREPARABLE HARM
 6          MITAC, MITAC America, and AeroTEC are attempting to certify an aircraft that will
 7   directly compete with Bombardier’s offerings. In an attempt to speed that process up, they
 8   have availed themselves of Bombardier’s confidential information. As a result, the irreparable
 9   harm to Bombardier from AeroTEC’s use of Bombardier secrets, including expediting the
10   certification process for a competing jet, is clear and unmistakable.
11          Nonetheless, in an attempt to suggest that Bombardier has delayed seeking the
12   preliminary relief, Defendants point to the timeframe between the individual defendants
13   leaving Bombardier and the filing of the Complaint in this action. The more appropriate
14   comparisons would be just how quickly Bombardier raised its concerns to MITAC and
15   AeroTEC—immediately. In the interim, Bombardier and MITAC engaged in settlement
16   discussions in an effort to avoid having to file a Complaint. When it became clear that the
17   defendants had no intention of continuing good-faith discussions to avoid litigation,
18   Bombardier immediately brought suit.
19    V.    THE BALANCING OF THE EQUITIES CLEARLY FAVORS BOMBARDIER
20          The scope of relief sought by the preliminary injunction is very narrow—and far less
21   than the relief that will ultimately be sought at trial. All that Bombardier seeks is for the
22   eleven, specific documents to be quarantined 5 and effectively deleted.
23          There is simply no justifiable reason for any individual defendant or for AeroTEC to
24   continue to possess these documents. Ordering their effective destruction simply safeguards
25
26          5 Prior to deletion, appropriate records must be created detailing the documents’ use,
     forwarding, editing, and so forth. Once those records have been created (and produced), the
27   documents should be professionally deleted to ensure no further use.
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 11
            Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 16 of 19




 1   that no continuing use can be made of the documents. The individual defendants have not

 2   identified any prejudice to them should the Court order the documents effectively destroyed.

 3          Moreover, if AeroTEC is correct that it does not possess any of the eleven documents,

 4   then there cannot be any prejudice to it. If true, then the injunction places no burden at all on

 5   AeroTEC (other than to impose a continuing obligation to destroy the documents should they

 6   ever fall into AeroTEC’s possession). Simply put, the injunction Bombardier seeks is very
 7   narrow. It imposes no undue burden at all on defendants. And while it does not come close
 8   to eliminating the harm Bombardier has faced and continues to face, it at least provides one
 9   measure of future deterrence to ongoing misappropriation.
10   VI.    THE PUBLIC INTEREST WEIGHS IN BOMBARDIER’S FAVOR
11          Having little to say to defend their own actions, defendants again attempt to shift the
12   blame to Bombardier by pointing to alleged “anticompetitive” acts. But that is nonsense.
13   There is nothing anticompetitive about ordering the defendants to effectively destroy the
14   eleven Bombardier-confidential documents that the individual defendants stole upon their
15   departure from Bombardier.
16          To be clear, Bombardier’s motion does not seek to restrict or limit future employment
17   opportunities for its current or former employees. Bombardier’s motion does not seek to
18   restrict the activities of the individual defendants for AeroTEC. Thus, there cannot possibly
19   be (and there is not) any legitimate anticompetitive concerns here.
20 VII.     CONCLUSION
21          For the foregoing reasons, as well as those identified in its opening brief, Bombardier
22   respectfully requests that the Court grant Bombardier’s motion for a preliminary injunction.
23
24
25
26
27
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 12
          Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 17 of 19




 1
 2
 3         Dated this 4th day of January, 2019.

 4
                                                  CHRISTENSEN O'CONNOR
 5                                                JOHNSON KINDNESSPLLC
 6
 7
 8                                                s/ John D. Denkenberger
                                                  John D. Denkenberger, WSBA No.: 25,907
 9
                                                  Brian F. McMahon, WSBA No.: 45,739
10                                                E. Lindsay Calkins, WSBA No.: 44,127
                                                  Christensen O’Connor Johnson KindnessPLLC
11                                                1201 Third Avenue, Suite 3600
                                                  Seattle, WA 98101-3029
12                                                Telephone: 206.682.8100
13                                                Fax: 206.224.0779
                                                  E-mail: john.denkenberger@cojk.com,
14                                                brian.mcmahon@cojk.com,
                                                  lindsay.calkins@cojk.com, litdoc@cojk.com
15
16                                                Attorneys for Plaintiff Bombardier Inc.

17
18
19
20
21
22

23
24
25
26
27
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 13
           Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 18 of 19




 1                                 CERTIFICATE OF SERVICE

 2          I hereby certify that on January 4, 2019, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 4   following:

 5   Jerry A. Riedinger             Mack H. Shultz                   Mary Z. Gaston
 6   PERKINS COIE LLP               PERKINS COIE LLP                 PERKINS COIE LLP
     Email:                         Email:                           Email:
 7   JRiedinger@perkinscoie.com     MShultz@perkinscoie.com          MGaston@perkinscoie.com
     docketsea@perkinscoie.com      docketseapl@perkinscoie.com      docketsea@perkinscoie.com
 8   lshaw@perkinscoie.com          sbilger@perkinscoie.com          jstarr@perkinscoie.com
     sporter@perkinscoie.com
 9
10   James Sanders                  Shylah R. Alfonso
     PERKINS COIE LLP               PERKINS COIE LLP
11   Email:                         Email:
     JSanders@perkinscoie.com       SAlfonso@perkinscoie.com
12   RBecken@perkinscoie.com        docketsea@perkinscoie.com
13   docketsea@perkinscoie.com
     jdavenport@perkinscoie.com
14
     Attorneys for Mitsubishi Aircraft Corporation America Inc.
15
16
     Richard J. Omata                               Mark A. Bailey
17   KARR TUTTLE CAMPBELL                           KARR TUTTLE CAMPBELL
     Email: romata@karrtuttle.com                   Email: mbailey@karrtuttle.com
18   jnesbitt@karrtuttle.com                        jsmith@karrtuttle.com
     swatkins@karrtuttle.com                        mmunhall@karrtuttle.com
19
                                                    sanderson@karrtuttle.com
20
     Attorneys for Aerospace Testing Engineering & Certification Inc., Michel Korwin-
21   Szymanowski, Laurus Basson, and Cindy Dornéval
22   Daneil T. Hagen
23   KARR TUTTLE CAMPBELL
     Email: dhagen@karrtuttle.com
24                                               s/ John D. Denkenberger

25                                               John D. Denkenberger, WSBA No.: 25,907
                                                 Brian F. McMahon, WSBA No.: 45,739
26
                                                 E. Lindsay Calkins, WSBA No.: 44,127
27                                               Christensen O’Connor Johnson KindnessPLLC
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 14
          Case 2:18-cv-01543-RAJ Document 86 Filed 01/04/19 Page 19 of 19



                                            1201 Third Avenue, Suite 3600
 1                                          Seattle, WA 98101-3029
 2                                          Telephone: 206.682.8100
                                            Fax: 206.224.0779
 3                                          E-mail: john.denkenberger@cojk.com,
                                            brian.mcmahon@cojk.com,
 4                                          lindsay.calkins@cojk.com, litdoc@cojk.com
 5
                                            Attorneys for Plaintiff Bombardier Inc.
 6
 7
 8
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27
     BOMBARDIER’S REPLY TO AEROTEC
     DEFENDANTS’ OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 15
